DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the metes and bounds of the claimed invention are vague and ill-defined as a result of uncertainty in the different boundaries, “in the depth direction, both the first peak and the second peak are in a range of 500 nm from an interface between the semiconductor wafer and the epitaxial layer” (lines 13-14). The claim is indefinite because it is not clear the beginning or ending point of the depth direction range of both the first and second peak from the interface between the semiconductor wafer and the epitaxial layer. Appropriate clarification and/or correction are/is required within the metes and bounds of the claimed invention. 
Claims 2-11 depend from claim 1, and are therefore, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrems et al. US 2002/0025622.

    PNG
    media_image1.png
    525
    337
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    536
    632
    media_image2.png
    Greyscale

Schrems et al. US 2002/0025622
claim 1, Schrems et al. Figs. 1A-1E and 4 discloses a semiconductor epitaxial wafer, comprising: 
a semiconductor wafer 10; 
a modifying layer 14 formed in a surface portion of the semiconductor wafer 10, the modifying layer having hydrogen contained as a solid solution in the semiconductor wafer [0028]-[0029]; 
an epitaxial layer 18 formed on the modifying layer [0029], wherein a concentration profile of the hydrogen in the modifying layer in the depth direction from a surface of the epitaxial layer is a double peak concentration profile including a first peak shallower (e.g. at the top of layer 14) in the depth direction and a second peak deeper (e.g. within the layer 14) in the depth direction Fig. 4, hydrogen peak concentrations of the first peak and the second peak are both 1.0 x 1017 atoms/cm3 or more [0034] Fig. 4, and in the depth direction, both the first peak and the second peak are in a range of 500 nm (e.g. 0.10 microns = 100 nm) from an interface between the semiconductor wafer 10 and the epitaxial layer  Fig. 4.
Regarding claim 3, Schrems et al. Figs. 1A-1E and 4 discloses the semiconductor epitaxial wafer according to claim 1, wherein a peak to peak distance between the first peak and the second peak in the depth direction is 20 nm or more and 60 nm or less.  
Regarding claim 4, Schrems et al. Figs. 1A-1E and 4 discloses the epitaxial wafer according to claim 1, wherein the hydrogen peak concentration of the second peak is 1.0 x 1018 atoms/cm3 or more [0034].  
claim 5, Schrems et al. Figs. 1A-1E and 4 discloses the semiconductor epitaxial wafer according to claim 1, wherein the semiconductor wafer is a silicon wafer [0026].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 9, 10 and 11  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kadono et al. US 2014/0080247.
	Regarding claim 6, Kadono et al. discloses a method of producing the semiconductor epitaxial wafer according to Claim 1, comprising: 
a first step of irradiating a surface of a semiconductor wafer 10 with cluster ions of three or more constituent elements including hydrogen 16 [0054] to form a modified layer 18 containing the constituent elements of the cluster ions as a solid solution in a 20 on the modifying layer 18 of the semiconductor wafer 10.
Regarding claim 7, Kadono et al. discloses the method of producing the semiconductor epitaxial wafer, according to Claim 6. Kadono et al. does not expressly disclose, wherein in the first step, a beam current value of the cluster ions is 50 µA or more and 5000 µA or less. The claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  One of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize variables to achieve desired ionization of the elements.
  	Regarding claim 8, Kadono et al. discloses the method of producing the semiconductor epitaxial wafer, according to Claim 6, wherein the constituent elements of the cluster ions further include carbon and oxygen [0054] (note: the ionization of CO2 is CO+2, CO+, O+ and C+).  
claim 9, Kadono et al. discloses the method of producing the semiconductor epitaxial wafer, according to Claim 6, wherein the semiconductor wafer is a silicon wafer [0041].  
Regarding claim 10, Kadono et al. discloses a method of producing a solid-state imaging device, the method comprising forming a solid-state imaging device on an epitaxial layer of the semiconductor epitaxial wafer according to Claim 1 [0041].
	Regarding claim 11, Kadono et al. discloses a method of producing a solid-state imaging device, the method comprising forming a solid-state imaging device on an epitaxial layer of the semiconductor epitaxial wafer produced by the method of producing the semiconductor epitaxial wafer, according to Claim 6 [0041].


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898